Deen, Judge.
This is an appeal from the denial of a motion for summary judgment. The appellant executed a lease of equipment to Atlanta Franchise Salons, Inc., and the latter was bonded by the appellee for any amount in which it became in default, subject to certain conditions. The bond, among things, required notice of default on the part of the appellant "as soon as practicable” after default and contends as one of its defenses that the notice was not given until several months after the property was damaged by fire, as a result of which its risk was increased. It further appears that the amount of the loss as shown by the affidavit of the movant’s vice president is subject to reduction in some unknown amount. There are jury issues remaining in the case, and it was not error to deny the summary judgment.

Judgment affirmed.


Bell, C. J., and Quillian, J., concur.

Smith, Cohen, Ringel, Kohler, Martin & Lowe, Fred W. Ajax, Jr., for appellee.